NO. 07-08-0451-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                SEPTEMBER 14, 2009
                          ______________________________

                                    BRYAN S. HALL,

                                                                      Appellant

                                             v.

            XCEL ENERGY, INC., SOUTHWESTERN PUBLIC SERVICE
           COMPANY d/b/a XCEL ENERGY and DWAYNE MARCHBANKS,

                                                                      Appellees
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                NO. 94392-A; HON. RICHARD DAMBOLD, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Bryan S. Hall (Hall) appealed from a summary judgment denying him relief against

Xcel Energy, Inc. (Xcel). The suit involved the recovery of damages arising from a fall that

occurred during Hall’s employment as a linesman. Hall sued not only Xcel but also

Southwestern Public Service Co. (SPS) and Dwayne Marchbanks, his supervisor. Though

summary judgment was granted in favor of each of the defendants, only that aspect of the

judgment involving Xcel’s liability was appealed. We affirm the summary judgment.
        The record before us discloses that Xcel, SPS, and Marchbanks jointly moved for

summary judgment. In their motion and under the heading “Factual Background and Basis

of the Motion,” the movants stated that “Defendants bring this Motion . . . seeking dismissal

of the Plaintiff’s case in its entirety on the basis that his claims are barred by the exclusivity

provision of the Texas Workers’ Compensation Act . . . .” (Emphasis added). This

passage was followed by another that read: “[i]n addition, Xcel Energy, Inc. moves for

judgment on the basis that there is no evidence that it committed any act or omission

connected in any way to Plaintiff’s accident.” To the foregoing, we add that the movants

also described, in the motion, what they meant by the word “Defendants”; it encompassed

all three of them (i.e. Xcel, SPS, and Marchbanks). Given this definition, we conclude that

Xcel sought insulation from liability on at least two grounds. The first concerned the

allegation that the Worker’s Compensation Act provided Hall with his exclusive remedy,

while the second involved the matter of Xcel committing any act or omission upon which

liability could be based.1 This is of import because the trial court did not state the basis

upon which it awarded summary judgment to Xcel.

            Where multiple grounds for summary judgment are alleged and the trial court does

not specify the particular one underlying its decision, the appellant’s burden is heightened.

He must illustrate why none support the ruling. Star-Telegram, Inc. v. Doe, 915 S.W.2d
471, 473 (Tex. 1995). Thus, Hall was obligated to show why none of the grounds we noted




        1
         Several other grounds were also alleged which solely encom passed Xcel’s liability. They included
an allegation that Xcel could not be held liable sim ply because it was the parent com pany of SPS and that
Xcel owed no legal duty to Hall who happened to be an em ployee of SPS.

                                                    2
above entitled Xcel to relief.2           However, the three appellate issues before us omit

discussion about the Worker’s Compensation Act providing Hall his exclusive means of

redress against Xcel. Thus, he not only failed to carry the burden imposed upon him by

the Texas Supreme Court in Star-Telegram but also failed to prove that the trial court erred

in granting Xcel the relief it sought.

        Accordingly, we affirm the trial court’s summary judgment.



                                                           Brian Quinn
                                                           Chief Justice




        2
           That the trial court could have been induced to conclude that the W orker’s Com pensation Act
provided Hall his sole rem edy against Xcel is quite reasonable. For instance, the particular sum m ary
judgm ent ground was worded in such a way so as to expressly include Xcel. Next, Xcel argued, via the
m otion, that it was covered by a worker’s com pensation insurance policy, that policy being the one SPS
acquired. Finally, Hall him self argued, in his response to the m otion, that “Xcel directly and/or through its
various agent com panies may be the employer of Hall . . . .” (Em phasis added). So, it m ay well be that the
trial court found the Com pensation Act and its exclusivity provision applicable to the dispute between Xcel and
Hall. And, this in turn obligated Hall to show on appeal why it was not.

                                                       3